IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

RONEA TEASHEKE POSEY, et al., :
Plaintiffs, :
V. ; Civil No. PJM 18-1422
KARLO FRANCIS CENTENO, :
Defendant. +
MEMORANDUM OPINION

 

Plaintiffs Ronea Teasheke Posey (incapacitated adult), and Ronald Posey (her guardian),
have sued Defendants the Washington Metropolitan Area Transit Authority (WMATA), Karlo
Francis Centeno, Paul Wiedefeld, General Manager, and Michael D. Barnes (alleged Board
Chairman), in connection with a car accident that left Posey with lasting injuries. After the Court
dismissed all claims as to WMATA, Wiedefeld and its Board, and granted Posey thirty days to
amend the Complaint and allege malice or gross negligence as to Centeno, ECF No. 20, she filed
an Amended Complaint. ECF No. 23. On November 8, 2018, Defendant Centeno moved to dismiss
the Amended Complaint. ECF No. 24. For the following reasons, the Court will GRANT
Centeno’s motion.

I. FACTUAL AND PROCEDURAL BACKGROUND

Ronea Teasheke Posey was a thirty-four-year-old resident of Prince George’s County at

the time of the accident. ECF No. 23 at 1-2. Karlo Francis Centeno is a Metro Transit Police Officer

and WMATA employee. /d. at 2.
On April 8, 2017, at approximately 12:27 a.m., Centeno driving a Chevy Tahoe, owned by
WMATA struck Posey, who was crossing the street in the middle of the intersection at Branch
Avenue and Naylor Road, in Hillcrest Heights, Prince George’s County, Maryland. /d. at 2. Posey
alleges she crossed the intersection carefully, that passengers often used this intersection to board
the Metrorail or bus, as she had, and that no crosswalk or traffic controls governed the intersection.
Id. at 2-3.

As a result of the accident, Posey sustained serious injuries to her head, body, and limbs.
Id. at 3. She now resides in a nursing home with considerable brain injuries. /d. She asserts that
Centeno breached a duty in failing to take adequate care at this intersection, which many
pedestrians use often, and that he had a duty of extra care in his capacity as a Metro Transit Police
Officer. Jd. She further avers that Centeno’s gross negligence proximately caused her injuries. Jd.

Posey originally filed a complaint for simple negligence in the Circuit Court for Prince
George’s County on April 4, 2018 against WMATA, Karlo Francis Centeno, Paul Wiedefeld,
General Manager, and Michael D. Barnes (alleged Board Chairman). ECF No. 2. WMATA filed
a Notice of Removal on May 16, 2016. ECF No. 1. On May 29, 2018, Centeno answered, ECF
No. 14, and WMATA and Wiedefeld filed Motions to Dismiss for Failure to State a Claim and for
Lack of Jurisdiction. ECF No. 15.

At a Motions Hearing on October 1, 2018, in addition to discussing WMATA’s immunity,
the parties referenced facts that might be pertinent to Centeno’s individual liability for gross
negligence, such as his rate of speed, whether he used headlights, and whether street lamps
illuminated the area. The Court also urged Posey to confer with her two witnesses to gather
additional facts. The Court then granted Defendants’ Motion to Dismiss, dismissed all claims as

to WMATA’s Board members, but granted Posey thirty days to amend her Complaint and allege
malice or gross negligence as to Centeno. ECF No. 20.' The Court dismissed WMATA, Wiedefeld,
and Barnes as parties. Jd.

On October 30, 2018, Posey filed an Amended Complaint which asserts, “Defendant
Centeno operated his vehicle in a grossly negligent and careless manner when he entered the
intersection of Branch Avenue and Naylor Road knowing, or should have known, that the
intersection is where potential passengers would be crossing to board the metro-rail or bus.” ECF
No. 23 at 2. Apart from removing portions of the complaint that concern terminated defendants,
and describing Centeno’s negligence as “gross”, Posey made no other changes. See id. at 1-3.

The Court now considers Centeno’s Motion to Dismiss for Failure to State a Claim filed
on November 8, 2018. ECF No. 24.

Il. LEGAL STANDARD

Federal Rule of Civil Procedure 8(a)(2) provides that a complaint must contain “a short
and plain statement of the claim showing that the pleader is entitled to relief.” While detailed facts
are not required, the pleader must provide “sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
quotation marks and citations omitted). Though a court must assume the truth of all factual
allegations, this deference “is inapplicable to legal conclusions,” and “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice.” Jd.
(citations omitted). Maryland law also provides that those asserting claims of gross negligence
“are held to a high pleading standard that may not be satisfied by conclusory allegations.” Traversa

v. Ford, 718 F. Supp. 2d 639, 648 (D. Md. 2010) (citation omitted).

 

Malice is “the intentional doing of a wrongful act without legal justification or excuse.” Elliott v.
Kupferman, 473 A.2d 960, 969 (Md. Ct. Spec. App. 1984). No party has argued this point, but Posey has
not asserted sufficient facts to allege malice. See Komornik v. Sparks, 629 A.2d 721, 723-24 (Md. 1993)
(holding that a driver intoxicated at twice the legal limit did not act with actual malice).

3
In Maryland, “two separate statutes immunize fire, rescue, and law enforcement personnel
from civil damages for errors and omissions made while acting in the scope of their duties.” McCoy
v. Hatmaker, 763 A.2d 1233, 1240 (Md. 2000). Neither statute protects malicious or grossly
negligent conduct. /d.

Ill. DISCUSSION
A. Gross Negligence

Posey amended her Complaint to summarily state that Centeno’s conduct in entering the
intersection and hitting her amounts to gross negligence. Centeno argues that, as a matter of law,
what she describes cannot be gross negligence, and further, that Posey’s claim should be dismissed
because there are insufficient facts to support her conclusions. The Court agrees with Centeno.

In Maryland, gross negligence is “something more than simple negligence,” and demands
“an intentional failure to perform a manifest duty in reckless disregard of the consequences as
affecting the life or property of another.” Cooper v. Rodriguez, 118 A.3d 829, 845 (Md. 2015).
For instance, allegations that a sheriff shot an unarmed suspect after he surrendered, Barbre v.
Pope, 935 A.2d 699, 718-19 (Md. 2007), and that a corrections officer slept on duty while an
inmate murdered the decedent, left the injured decedent on the ground for a considerable period
before administering CPR, failed to act on several warnings that the inmate would kill, and failed
to ensure that the inmate was restrained are sufficient to state a claim for gross negligence in
Maryland. Rodriguez v. State, 98 A.3d 376, 393-96 (Md. 2014).

Posey’s Amended Complaint (ECF No. 23) does not allege factors present in other cases
such as excessive speed, Boyer v. State, 594 A.2d 121, 132 (Md. 1991), failing to obey traffic

signals, Taylor v. State, 574 A.2d 928, 930 (Md. Ct. Spec. App. 1990), intoxication, Blackwell v.
State, 369 A.2d 153, 165 (Md. Ct. Spec. App. 1977), or not using emergency lights. Markevicz v.
Garcia, Civil No. 8:08-CV-02877-A W, 2011 WL 6888641, at *2 (D. Md. Dec. 29, 2011).

Centeno may have had notice of possible danger in the intersection where the accident
occurred since he was a Metro Transit Police Officer, and this was said to be a known crossing.
That alone however, is insufficient to create a claim for gross negligence without additional factors.
See Boyer, 594 A.2d at 132 (holding that an officer’s pursuit of a drunk driver at an excessive rate
of speed, in a congested area was insufficient to state a claim for gross negligence). Further, the
absence of an actual crosswalk or other traffic marker in fact strongly suggests that Centeno was
not required to take particular care in that intersection.

Posey’s Amended Complaint mirrors her original complaint, except that she simply adds
the word “gross” to characterize Centeno’s alleged negligence, (and removed information about
the dismissed defendants). ECF No. 23 at 1-3. At the October 1, 2018 Motions Hearing, the Court
questioned Posey about facts that could help support a claim for gross negligence, suggested she
gather additional facts from her two witnesses, and gave her leave to amend her complaint and add this
information. Nevertheless, Posey did not include information to this effect in her Amended
Complaint and has made no meaningful changes apart from appending the word “gross” before
the word “negligence.” Alleging gross negligence in the conclusory manner Posey has done leaves

the Court with no other alternative but to grant a motion to dismiss.
IV. CONCLUSION
For the foregoing reasons, the Court GRANTS Centeno’s Motion to Dismiss (ECF No.
24).

A separate Order will ISSUE.

/s/
TER J. MESSITTE
UNITED STATES DISTRICT JUDGE
August 2, 2019
